77 F.3d 469
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Guyn Ralph McGEE, Plaintiff-Appellant,v.Gary WATERS, Sheriff;  Doctor Penalosa;  J. Smith,Classification;  Portsmouth City Jail, Defendants-Appellees.
No. 95-6722.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1995.Decided Feb. 9, 1996.

Guyn Ralph McGee, Appellant Pro Se.  John Dinshaw McIntyre, WILLCOX & SAVAGE, Norfolk, Virginia;  Carolyn Porter Oast, Teresa Rejent Warner, John Anders Heilig, Robert Moreland, HEILIG, MCKENRY, FRAIM & LOLLAR, Norfolk, Virginia, for Appellees.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's* order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion granting partial summary judgment and find no reversible error.   Accordingly, we affirm the court's final judgment order.   McGee v. Waters, No. CA-94-19-3 (E.D.Va. Apr. 26, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to trial by a magistrate judge.   See 28 U.S.C.A. § 636(c) (West 1993)